Citation Nr: 0618188	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-20 362	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1966. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In April 2006, to support his claim, the veteran testified at 
a video conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of the proceeding 
is of record.

The Board is REMANDING this case to the RO, via the 
Appeals Management Center (AMC), for further development and 
consideration.  VA will notify the veteran if further action 
is required on his part.


REMAND

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  The Court 
indicated that in cases, as here, involving claims for 
service connection, proper VCAA notice includes advising the 
veteran that a disability rating and effective date will be 
assigned in the event service connection is granted.  The 
VCAA notice also must include an explanation of the type of 
evidence that is needed to establish a disability rating and 
effective date.  The veteran has not received this required 
notice, and must before deciding his appeal.

Also, in a July 2004 statement (as a supplement to statements 
earlier submitted in January and May 2004), a private 
audiologist opined that the veteran's hearing loss and 
tinnitus are at least as likely as not related to duties 
performed during his military service.  The earlier May 2004 
statement expounds further on this, stating these conditions 
are the result of working aboard a ship, according to 
the veteran, in a very noisy engine room and in military 
maneuvers that included exposure to very loud "big guns."  
The private audiologist indicated there are many causes for 
hearing loss (heredity, illnesses, age, ototoxic medications, 
etc.), but also said prolonged exposure to hazardous noise 
levels without sound protection can certainly be a 
contributing factor.  She went on to point out the veteran's 
hearing loss is slightly more pronounced in his left ear, 
which might be consistent with that of a right-handed 
shooter.  And she said the configuration of his hearing loss 
might suggest long-term exposure to hazardous noise.

During his April 2006 videoconference hearing, the veteran 
indicated he would be submitting an additional statement - 
probably from this same private audiologist, concerning the 
merits of the case.  So the Board held the appeal in abeyance 
for 60 days to allow the veteran this opportunity.

In May 2006, the Board received additional evidence in 
support of the claims, including an April 2006 statement from 
a private audiologist (although different from the one whom 
earlier had submitted statements in support of the claims in 
January, May and July 2004).  This private audiologist also 
indicated the veteran's bilateral hearing loss and tinnitus 
are related to his constant exposure to the heavy caliber 
guns while aboard the USS Diamond Head.  This opinion is 
written on stationery from the veteran's representative, 
Disabled American Veterans (DAV), and does not list the 
audiologist's credentials other than his title.  The veteran 
also has submitted, however, other documentary evidence 
concerning the size and type of guns he used in the military 
aboard this vessel (although the material and links cited 
refer to this Naval ship's service from 1940-1945, bearing in 
mind the veteran served more recently - from 1965 to 1966).  
He waived his right to have the literature concerning this 
ship initially considered by the RO, whereas there is no such 
waiver specifically concerning the additional April 2006 
statement from the private audiologist.  See 38 C.F.R. 
§ 20.1304(c) (2005).

The other relevant evidence of record includes the results of 
a January 2004 hearing evaluation in the VA audio clinic.  
They confirm the veteran has sufficient 
bilateral sensorineural hearing loss to meet the threshold 
minimum requirements of 38 C.F.R. § 3.385 to be considered a 
disability by VA standards.  Hearing aids were recommended, 
but since he was ineligible for them (at VA expense) he was 
referred to the RO to file a claim for service connection - 
prompting this appeal after the RO denied his claim.

The veteran has not undergone a VA compensation examination 
to obtain an opinion concerning the cause of his current 
bilateral hearing loss and tinnitus.  The report of the 
January 2004 hearing evaluation in the VA audio clinic does 
not contain an opinion concerning this.  And although the 
private audiologist who submitted the statements in January, 
May and July 2004 indicated it is just as likely as not these 
conditions are related to the veteran's military service, the 
wording of this audiologist's statements (the May 2004 one, 
in particular) suggest, at least to some extent, she relied 
on the veteran's self-reported history of prolonged noise 
exposure in service as an essential basis of the opinion, 
without also independently reviewing the relevant records 
concerning his service.  And as for the second audiologist's 
opinion, more recently submitted in April 2006, the veteran 
did not waive his right to have this additional opinion 
initially considered by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).  This is aside from the fact this statement is on DAV 
stationary and does not list this audiologist's credentials 
other than his title.

Therefore, considering all of the above, the Board believes 
the veteran should undergo a VA compensation examination to 
obtain an opinion concerning the cause of his hearing loss 
and tinnitus - namely, whether these conditions are the 
result of the type of noise exposure alleged or, instead, due 
to other unrelated factors.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  Schedule the veteran for a VA 
otolaryngological (ENT) examination to 
determine the cause of his claimed 
bilateral hearing loss and tinnitus.  
To facilitate making this important 
determination, have the designated 
examiner review the claims file, 
including especially the January, May 
and July 2004 statements from the 
veteran's private audiologist, 
the report of the veteran's January 
2004 hearing evaluation in the VA audio 
clinic, the April 2006 private 
audiologist's opinion, and the various 
articles the veteran submitted during 
his recent hearing concerning the type 
of guns he used while in the military 
aboard the USS Diamond Head.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.  No action is required by 
the veteran until contacted.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





